Citation Nr: 1325492	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  06-31 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability.

2.  Entitlement to service connection for arthritis in multiple joints.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, which, in pertinent part, denied service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, arthritis in multiple joints, and hypertension.

This matter was previously before the Board in December 2010 and September 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that in its December 2010 and September 2012 remands, the issues of entitlement to service connection for headaches, sinus problems, a bilateral shoulder disability, and for a back disability were referred to the RO.  The Board also referred a request to reopen a previously denied service connection claim for diabetes mellitus to the RO.  In a June 2013 rating decision, the issue of service connection for a right shoulder disability was adjudicated by the Agency of Original Jurisdiction (AOJ).  To date, however, none of the remaining claims have been adjudicated by the (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred again to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents shows that VA medical treatment records dated through June 2013 have been obtained.  The remaining evidence contained in such file reveals that it is either duplicative of that in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.   However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Initially, as indicated above, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The post-remand record shows that prior to the re-certification of the appeal to the Board that the AOJ added to the Virtual VA paperless claims file additional VA medical treatment records dated through June 2013.  While these treatment records contained additional pertinent evidence, the record does not show that the AOJ, thereafter,  issued a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012) (a Supplemental Statement of the Case will be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case has been issued).  Therefore, the Board finds that another remand for a Supplemental Statement of the Case is required.  Id.

In the Board's September 2012 remand, the AOJ was directed to contact the Delta Regional Medical Center, Greenville, Mississippi, by letter and by telephone, if necessary, and request a follow-up response to a letter from this facility dated on July 11, 2012, concerning treatment records for the Veteran that may be available at this facility.   In an April 2013 Supplemental Statement of the Case, the AOJ indicated that a request for the records had been returned as undeliverable because it had inadvertently typed an incorrect street number.  The AOJ then decided that related records that the Veteran had submitted to his United States Senator that had been associated with the claims file were the same records that the Board had requested.  However, a review of the records submitted through the Veteran's United States Senator suggests that they are identical to records that were already contained in the Veteran's claims file.  As such, as the Board had intended to obtain additional records that were not previously of record when the case was remanded in September 2012, and given the error by the AOJ in requesting additional records from the Delta Regional Medical Center, a remand in necessary to endeavor to obtain the records initially requested by the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to assure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

With regard to the issues of service connection for a bilateral knee disability, to include as due to a service-connected bilateral foot disability, and for arthritis in multiple joints, a VA examination report dated in January 2011 shows that the Veteran was diagnosed with degenerative joint disease of both knees with mild to moderate pain and dysfunction; and residual right supraspinatus tendonitis on the right shoulder and shoulder impingement syndrome on both shoulders with mild to moderate pain and dysfunction.  Following examination of the Veteran, the VA examiner concluded that it was less likely as not that the diagnosed disorders were caused by any military activity during active service since there was no record noted that there was any treatment for these mentioned conditions.

A review of the Veteran's claims file reveals a service treatment record dated in August 1982 that shows the Veteran reported upper back pain, and a June 1983 service treatment records that shows the Veteran reported right lower quadrant pain.  Moreover, beginning in January 1984, a mere two months following separation from service, and continuing to the present, the Veteran has consistently asserted that he injured his back, neck, and feet in a motor vehicle accident in August 1982.  This motor vehicle accident was referenced on VA examination beginning in May 1984, and in private examination reports dated in May 1985 (K. T. Blake, M.D.) and in December 1985 (H. C. Payne, M.D.).  An August 1988 VA examination report shows that the Veteran was found to have progressive arthritis of the joints, and was said to have a prognosis that did not appear to be very good.  The VA examiner, however, did not consider the Veteran's consistent competent statements regards the in-service motor vehicle accident in rendering the January 2011 opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new examination is required.  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this regard, an opinion has not been provided as to whether the Veteran's service-connected hallux rigidus of the right and left feet, and erythema multiforme with history of multiple blistering mucocutaneous lesions secondary to sulfasalazine, either caused or aggravate the asserted bilateral knee disability and arthritis in multiple joints.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

With regard to the issues of service connection for hypertension, a VA examination report dated in March 2013 shows that the Veteran was diagnosed with hypertension.  The VA examiner opined that in reviewing the Veteran's service treatment records, there was no evidence of a diagnosis of or treatment for hypertension while on active duty.  The examiner further indicated that multiple blood pressure readings were essentially normal, and he was not diagnosed with hypertension until 2002, therefore, it was less likely than not that the hypertension was caused by or related to active service.  However, as indicated by the Veteran's representative in the August 2012 and May 2013 Written Brief Presentations, service treatment records show multiple elevated blood pressure reading during the Veteran's period of active service.  In November 1981, blood pressure was 115/100; in December 1981, it was 120/90 and 130/90; in August 1982, it was 120/90; and in June 1983, it was 124/84.  The requirement for evaluation of the complete medical history of the Veteran's condition operates to protect Veterans against an adverse decision based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the Court clearly indicated the necessity of evaluation of the complete medical history applied not only to adjudicators, but also to examining physicians, and that a medical examination that did not reflect reliance upon a complete and accurate history was inadequate for rating purposes and "frustrates effective judicial review."  In light of the in-service elevated blood pressure readings, and given the post-service diagnosis of hypertension, the Board finds that the Veteran should be scheduled for an VA examination so that a medical opinion may be obtained as to the precise etiology of his asserted hypertension.  VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, 21 Vet. App. at 311.

Finally, as this matter is being remanded as set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for treatment of his asserted disabilities that are not yet associated with his claims file.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall contact Delta Regional Medical Center, Greenville, Mississippi, by letter and by telephone, if necessary, and request a follow-up response to a letter from this facility dated on July 11, 2012, concerning treatment records for the Veteran that may be available at this facility.  The Delta Regional Medical Center should be advised that VA requires a definitive response (either positive or negative) about whether there are treatment records for the Veteran available from this facility.  If there are treatment records for the Veteran available from Delta Regional Medical Center, then this facility must notify VA when these records will be provided.  If no treatment records for the Veteran are available from Delta Regional Medical Center, then a negative reply is requested.  All efforts to obtain the Veteran's treatment records from Delta Regional Medical Center must be documented in the claims file, to include a copy of any correspondence sent to Delta Regional Medical Center and any reply, to include a negative reply or any records obtained.  

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination so as to ascertain the nature and etiology of his asserted bilateral knee and arthritis of multiple joints disabilities.  The examination must be conducted by a VA examiner that has not previously examined the Veteran.

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail. 

The examiner is directed to determine the precise nature of the Veteran's asserted disabilities and provide a definite diagnosis thereto.

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that any currently diagnosed bilateral knee and arthritis disabilities found on examination are etiologically related to any incidents of the Veteran's period of active service, to specifically include the reported August 1982 motor vehicle accident? 

The examiner must note that the absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

(b)  Is it at least as likely as not that any currently diagnosed bilateral knee and arthritis disabilities was caused (in whole or in part) by his service-connected hallux rigidus of the right and left feet, and erythema multiforme?

(c)  Is it at least as likely as not that any currently diagnosed bilateral knee and arthritis disabilities is aggravated (permanently worsened) by his service-connected hallux rigidus of the right and left feet, and erythema multiforme?

The examiner must consider the Veteran's consistent competent statements as to the onset and continuity of all  symptomatology.  See Dalton, 21 Vet. App. at 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, citing to the lay evidence, as well as, other VA and private medical evidence in the record dating back to the date of service discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC shall schedule the Veteran for an appropriate VA examination so as to ascertain the precise nature and etiology of his asserted hypertension.  The claims file and a copy of this Remand must be made available and reviewed by the examiner.  A discussion of the Veteran's documented medical history and assertions must also be included.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether the Veteran's currently diagnosed hypertension was at least as likely as not incurred in or aggravated by service, to include the multiple elevated blood pressure readings of 115/100 in November 1981; 120/90 and 130/90 in December 1981; 120/90 in August 1982; and 124/84 in June 1983.

The examiner must note that the absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives, another remand will likely result.  See Stegall, 11 Vet. App. at 271.
6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which includes citation to all evidence added to the claims file since the last Supplemental Statement of the Case was issued in April 2013 including the treatment records that were added to the claims file via Virtual VA dated through June 2013 as well as citation to the laws and regulations governing the claims.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

